Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 1 of 198 Page ID #:7573




                        EXHIBIT G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 2 of 198 Page ID #:7574




                                   Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 3 of 198 Page ID #:7575




                                   Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 4 of 198 Page ID #:7576




                                   Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 5 of 198 Page ID #:7577



                                                                                           1

         1        SANTA ANA , CALIFORNIA        MONDAY , JUNE 12 , 2017 10 : 00 AM
         2
              - - - - - - - - - - - - - - - - - 000 - -
         3                 TRUSTEE HAUSER :      Good morning .   My name is Michael

          4 Hauser .      I ' m an attorney with the U. S . Trustee ' s Office .

         5 Today ' s date is March -- I ' m sorry.           Today ' s date is June

          6 12 , 2017 .     It ' s approximately 10 : 00 o ' clock in the morning .

          7 This is the 341(a) of creditors in the Chapter 11 case of

          8 Eagan Avenatti , LLP , case number 8 : 17 - 11961 - CB .
          9                Counsel for the Debtor , could you please make your

        10 appearance for the record?
        11                 MR . KHARASCH :    Ira Kharasch and Rob Saunders of

        12 Pachulski Stang , on behalf of the Debtor .
        13                 TRUSTEE HAUSER :      Okay .   And counsel for the United

        14 States , could you please make your appearance on the record?
        15                 MS . SHARIFF :    Yes .   Najah Shariff , Assistant

        16 United States Attorney , for the United States , on behalf of

        17 its agency , the Internal Revenue Service .
        18                 TRUSTEE HAUSER :      Okay .   If there are any other
        19 parties that want to make their appearance?                 You can either
        20 make it now , or after I finish my question , you can come up ,

        21 you can make             you can come up to the table here and make
        22 your appearance at that time .             So I ' ll leave that up to you .
        23                 Okay .   Hearing nothing , we will administer the

        24 oath .
        25                 Mr . Avenatti , could you please raise your right




                                                              Briggs Reporting Company, Inc.


                                        Exhibit G
                                                                                 USA0_00060861
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 6 of 198 Page ID #:7578



                                                                                            2

         1 hand .

         2           MICHAEL JOHN AVENATTI - FOR THE DEBTOR - SWORN
         3                   THE WITNESS :    Yes .
          4                  TRUSTEE HAUSER :     Okay .   Could you please state

         5 your name for the record and spell it?

          6                  THE WITNESS :    Michael John Avenatti , A-V-E-N-A-T-

          7 T-I .

          8                  TRUSTEE HAUSER :     Okay .
          9                                     EXAMINATION

        10 BY TRUSTEE HAUSER :

        11 Q

                              that correct?



                               And how lon      have



        16    Q     Okay .     And did you sign the statement of financial

        17 affairs , which is docket item number 50 from the Florida

        18 docket , and the amended schedules , which are docket items

        19 number 104 through 108 on the Santa Ana docket?

        20 A        Yes , sir .

        21    Q     Okay .     You signed them under penalty of perjury , is

        22 that correct?

        23 A        Yes , sir .

        24 Q        Okay .     And prior to signing them , did you review those

        25 documents carefully?




                                                               Briggs Reporting Company, Inc.


                                        Exhibit G
                                                                                  USA0_00060862
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 7 of 198 Page ID #:7579




                                   Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 8 of 198 Page ID #:7580




                                   Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 9 of 198 Page ID #:7581




                                   Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 10 of 198 Page ID #:7582




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 11 of 198 Page ID #:7583




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 12 of 198 Page ID #:7584




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 13 of 198 Page ID #:7585




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 14 of 198 Page ID #:7586




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 15 of 198 Page ID #:7587




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 16 of 198 Page ID #:7588




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 17 of 198 Page ID #:7589




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 18 of 198 Page ID #:7590




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 19 of 198 Page ID #:7591




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 20 of 198 Page ID #:7592




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 21 of 198 Page ID #:7593




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 22 of 198 Page ID #:7594




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 23 of 198 Page ID #:7595




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 24 of 198 Page ID #:7596



                                                                                    20

         1 A       But that lien is junior to our lien.

         2   Q     And, again, there's no requirement for recordation or

         3 recording, like a UCC-1?        It's just, the contracts that

         4 proceeds the second firm in time evidences the priority of

         5 the lien?

          6 A      That is correct.    And the subsequent counsel to us, in

         7 your example of termination --

         8   Q     Right.

          9 A      -- has a fiduciary and ethical obligation to respect

        10 the first-in-time lien that our law firm has, and cannot

        11 engage in a negotiated settlement and disbursement of funds

        12 without proper notice to our law firm, and without basically

        13 written waiver of our lien rights in connection with those

        14 cases.     Furthermore --

        15   Q     Let me stop you, because I was just -- I didn't know

        16 that.     I want to make sure.       So you're saying in a class

        17 action when a law firm that has taken a case from your firm,

        18 so we'll call it "the second law firm," is actually

        19 negotiating a settlement, that they would have to loop you

        20 in in some form or fashion?

        21 A       Are you talking about a class action or any case?

        22   Q     Why don't we just use        we can use both.      I want to

        23 hear both.       But let's say for class, purposes of class

        24 action.

        25 A       Well, let me say this.       There is an ethical obligation




                                                         Briggs Reporting Company, Inc.


                                    Exhibit G
                                                                            USAO 00060880
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 25 of 198 Page ID #:7597



                                                                                        21

         1 i n the State of Ca li forn i a , as expressed i n forma l eth i cs

         2 op i n i ons , that state that subsequent attorneys have an

         3 eth i ca l ob li gat i on to i nform pr i or attorneys as to the

         4 status of sett l ement .       And certa i n l y cannot d i sburse funds ,

         5 make use of funds, et cetera , wi thout prov i d i ng adequate

          6 not i ce and protect i on to pr i or counse l.     And I th i nk that

         7 that ho l ds true i n any type o f case .        There's noth i ng that

         8 I' ve seen that states that a c l ass act i on wou l d be v i ewed

          9 any d i f f erent l y than any other case .

        10   Q    Okay .     So, when you say status of sett l ement , so they

        11 obv i ous l y -- not obv i ous l y , but they wou l dn't have to get

        1 2 your permi ss i on to sett l e or to get your permi ss i on as to

        1 3 the parameters of the terms o f sett l ement, but they wou l d

        1 4 have to i nform you as to the status of the sett l ement,

        1 5 correct?
        16 A      Yes.      The dec i s i on to sett l e the case or not a l ways
        1 7 rests wi th the c li ent .

        18   Q    Ri ght.
        19 A      And i n a c l ass - act i on sett i ng , i s sub j ect to approva l
        20 by the court , of course .

        21   Q    Okay.      But j ust to be c l ear.   So the core i ssue then

        22 from your perspect i ve, and from the cred i tor ' s perspect i ve ,

        23 wou l d be to make sure that the bankruptcy estate wou l d be

        24 i nformed of the status of any g i ven case , whether i t be a

        25 c l ass act i on or other types o f li t i gat i on, so that the fi rm




                                                            Briggs Reporting Company, Inc.


                                      Exhibit G
                                                                               USAO 00060881
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 26 of 198 Page ID #:7598



                                                                                    22

         1 could at least put together a cash-flow projection as to

         2 what future income may be, or least have an understanding as

         3 to what types of actions you may have to take, either

         4 consensually or otherwise, in order to get your fees and

         5 costs from your original agreement?

          6 A     That is the first step.       And then the second step is,

         7 that there is an affirmative obligation under the law to

         8 segregate any and all monies that may be subject to the lien

          9 as

        10   Q    So
        11 A           as claimed by the prior law firm.
        12   Q    How would the second firm know how much funds to set

        13 aside in, we'll call it an "escrow accountn or an "impound

        14 account,n how would you          how would they know what to put

        15 aside?

        16 A      Because if there is not a claimed amount for the fees

        17 and costs, the entire fees and costs have to be escrowed and

        18 set aside until that issue is resolved.          Subsequent counsel

        19 cannot take it upon themselves to decide what portion of the

        20 fees and costs are in dispute, disburse 90-percent of the

        21 fees and costs for their own benefit, and leave 10-percent

        22 in the account hoping that that might cover the amount.

        23   Q    Okay.    And that applies to whether it's class action or

        24 just all types of contingency litigation?

        25 A      That's my understanding, yes.




                                                         Briggs Reporting Company, Inc.


                                    Exhibit G
                                                                            USAO 00060882
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 27 of 198 Page ID #:7599



                                                                                      23

         1   Q      That's your interpretation.        Okay.   So let's say you

         2 then -- let's just say for sake of hypothetical, that case

         3 settles.         They set aside the       by the way, when -- just for

         4 example, when a class action settles and the court awards,

         5 let's say, $1,000,000 in attorney's fees,            does the check go

          6 from,    let's say, the defendant directly into the attorney-

         7 client trust account, or is there some sort of, you know,

         8 specific type of account that's specific to class action

          9 type litigation?

        10 A        Sometimes the funds will flow through a claims

        11 administrator.

        12   Q      Okay.

        13 A        And when we talk about funds, we're talking about the

        14 funds for attorney's fees and costs, I'm assuming, as

        15 opposed to funds that are being disseminated --

        16   Q      Correct.

        17 A        -- to class

        18   Q      Correct.     Yeah.

        19 A        Okay.     So, sometimes those funds will flow through a

        20 claims administrator, and sometimes those funds will flow

        21 directly from the defendant to the attorney.

        22   Q      So, if it flows to the claims administrator, how does

        23 the        is the claims administrator then advised by different

        24 -- the first lienholder, the second lienholder, that there's

        25 a dispute, and then they're instructed to set the funds into




                                                           Briggs Reporting Company, Inc.


                                         Exhibit G
                                                                              USAO 00060883
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 28 of 198 Page ID #:7600



                                                                                    24

         1 an escrow account?

         2 A        Hypothetically that may happen.      But whether the claims

         3 administrator is notified or not, the subsequent attorney

         4 has an obligation to ensure that the funds do not flow

         5 directly to the subsequent attorney with knowledge of that

          6 lien.

         7          Furthermore, if the defendant in the case is put on

         8 notice of the lien, the defendant cannot cause the monies to

          9 be paid without providing adequate notice and protection to

        10 the first attorney.       So let me give you an example.

        11          If it is non-class-action case, let's just take a

        12 personal injury case for the sake of argument, and my firm

        13 was prior counsel and we were terminated, and a subsequent

        14 law firm was brought in by the plaintiff.           And, ultimately,

        15 they settle the case for $10,000,000.          Normally what is

        16 required to happen is, when the defendant issues that check

        17 for $10,000,000, they are required to put our law firm name

        18 on the check together with the name of the plaintiff and the

        19 subsequent law firm.

        20          And then generally what happens is, an agreement is

        21 reached between the client and the two law firms as to

        22 what's going to happen to those monies.          Under California

        23 law, the client is entitled to their monies immediately,

        24 their portion of the monies.

        25          Then, normally what happens is, the disputed amount of




                                                         Briggs Reporting Company, Inc.


                                    Exhibit G
                                                                            USAO 00060884
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 29 of 198 Page ID #:7601



                                                                                    25

         1 the fees and costs, and it may be the entire amount, gets

         2 put into an escrow account with -- requiring two signatures,

         3 or gets deposited into the court on an interpleader action

         4 or something of that nature.         Because under California law a

         5 defendant can also be held liable for issuing payment to the

          6 subsequent attorney directly, without accounting for the

         7 primary attorney's lien rights.

         8   Q    Okay.    So, continuing on in the hypothetical --

          9 A     But, obviously, if it's -- if the prior attorney

        10 doesn't know the case has settled, or if the subsequent

        11 attorney refuses to provide information about the

        12 settlement, then there's no way for the prior attorney to

        13 adequately take steps to protect his or her rights or to

        14 seek to adjudicate that amount.

        15   Q    So      but let's just say in one of these class-action

        16 suits that are pending, because you know that the prior

        17 attorney is not adhering to their ethical obligations,

        18 hypothetically or allegedly, do you then just take it upon

        19 yourself to write a letter to the defendant in the case to

        20 say, by the way, we just want to let you know, we're the

        21 senior lienholder on the liens on attorney's fees.              To the

        22 extent you reach a settlement or make a payment, that the

        23 funds need to include your law firm's name on the check?

        24 A      You may do that.     You may also file a notice of the

        25 lien in the record in the underlying case, which operates as




                                                         Briggs Reporting Company, Inc.


                                    Exhibit G
                                                                            USAO 00060885
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 30 of 198 Page ID #:7602




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 31 of 198 Page ID #:7603




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 32 of 198 Page ID #:7604




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 33 of 198 Page ID #:7605




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 34 of 198 Page ID #:7606




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 35 of 198 Page ID #:7607




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 36 of 198 Page ID #:7608




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 37 of 198 Page ID #:7609




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 38 of 198 Page ID #:7610




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 39 of 198 Page ID #:7611




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 40 of 198 Page ID #:7612




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 41 of 198 Page ID #:7613




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 42 of 198 Page ID #:7614




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 43 of 198 Page ID #:7615




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 44 of 198 Page ID #:7616




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 45 of 198 Page ID #:7617




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 46 of 198 Page ID #:7618




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 47 of 198 Page ID #:7619




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 48 of 198 Page ID #:7620




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 49 of 198 Page ID #:7621




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 50 of 198 Page ID #:7622




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 51 of 198 Page ID #:7623




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 52 of 198 Page ID #:7624




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 53 of 198 Page ID #:7625




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 54 of 198 Page ID #:7626




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 55 of 198 Page ID #:7627




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 56 of 198 Page ID #:7628




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 57 of 198 Page ID #:7629




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 58 of 198 Page ID #:7630




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 59 of 198 Page ID #:7631




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 60 of 198 Page ID #:7632




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 61 of 198 Page ID #:7633




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 62 of 198 Page ID #:7634




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 63 of 198 Page ID #:7635




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 64 of 198 Page ID #:7636




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 65 of 198 Page ID #:7637




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 66 of 198 Page ID #:7638




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 67 of 198 Page ID #:7639




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 68 of 198 Page ID #:7640




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 69 of 198 Page ID #:7641




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 70 of 198 Page ID #:7642




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 71 of 198 Page ID #:7643




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 72 of 198 Page ID #:7644




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 73 of 198 Page ID #:7645




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 74 of 198 Page ID #:7646




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 75 of 198 Page ID #:7647




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 76 of 198 Page ID #:7648




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 77 of 198 Page ID #:7649




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 78 of 198 Page ID #:7650




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 79 of 198 Page ID #:7651




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 80 of 198 Page ID #:7652




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 81 of 198 Page ID #:7653




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 82 of 198 Page ID #:7654




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 83 of 198 Page ID #:7655




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 84 of 198 Page ID #:7656




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 85 of 198 Page ID #:7657




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 86 of 198 Page ID #:7658




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 87 of 198 Page ID #:7659




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 88 of 198 Page ID #:7660




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 89 of 198 Page ID #:7661




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 90 of 198 Page ID #:7662




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 91 of 198 Page ID #:7663




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 92 of 198 Page ID #:7664




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 93 of 198 Page ID #:7665




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 94 of 198 Page ID #:7666




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 95 of 198 Page ID #:7667




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 96 of 198 Page ID #:7668




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 97 of 198 Page ID #:7669




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 98 of 198 Page ID #:7670




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 99 of 198 Page ID #:7671




                                    Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 100 of 198 Page ID
                                  #:7672




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 101 of 198 Page ID
                                  #:7673




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 102 of 198 Page ID
                                  #:7674




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 103 of 198 Page ID
                                  #:7675




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 104 of 198 Page ID
                                  #:7676




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 105 of 198 Page ID
                                  #:7677




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 106 of 198 Page ID
                                  #:7678




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 107 of 198 Page ID
                                  #:7679




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 108 of 198 Page ID
                                  #:7680




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 109 of 198 Page ID
                                  #:7681




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 110 of 198 Page ID
                                  #:7682




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 111 of 198 Page ID
                                  #:7683




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 112 of 198 Page ID
                                  #:7684




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 113 of 198 Page ID
                                  #:7685




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 114 of 198 Page ID
                                  #:7686




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 115 of 198 Page ID
                                  #:7687




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 116 of 198 Page ID
                                  #:7688




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 117 of 198 Page ID
                                  #:7689




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 118 of 198 Page ID
                                  #:7690




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 119 of 198 Page ID
                                  #:7691




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 120 of 198 Page ID
                                  #:7692




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 121 of 198 Page ID
                                  #:7693




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 122 of 198 Page ID
                                  #:7694




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 123 of 198 Page ID
                                  #:7695




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 124 of 198 Page ID
                                  #:7696




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 125 of 198 Page ID
                                  #:7697




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 126 of 198 Page ID
                                  #:7698




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 127 of 198 Page ID
                                  #:7699




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 128 of 198 Page ID
                                  #:7700




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 129 of 198 Page ID
                                  #:7701




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 130 of 198 Page ID
                                  #:7702




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 131 of 198 Page ID
                                  #:7703




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 132 of 198 Page ID
                                  #:7704




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 133 of 198 Page ID
                                  #:7705




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 134 of 198 Page ID
                                  #:7706




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 135 of 198 Page ID
                                  #:7707




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 136 of 198 Page ID
                                  #:7708




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 137 of 198 Page ID
                                  #:7709




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 138 of 198 Page ID
                                  #:7710




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 139 of 198 Page ID
                                  #:7711




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 140 of 198 Page ID
                                  #:7712




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 141 of 198 Page ID
                                  #:7713




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 142 of 198 Page ID
                                  #:7714




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 143 of 198 Page ID
                                  #:7715




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 144 of 198 Page ID
                                  #:7716




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 145 of 198 Page ID
                                  #:7717




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 146 of 198 Page ID
                                  #:7718




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 147 of 198 Page ID
                                  #:7719




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 148 of 198 Page ID
                                  #:7720




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 149 of 198 Page ID
                                  #:7721




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 150 of 198 Page ID
                                  #:7722




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 151 of 198 Page ID
                                  #:7723




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 152 of 198 Page ID
                                  #:7724




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 153 of 198 Page ID
                                  #:7725




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 154 of 198 Page ID
                                  #:7726




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 155 of 198 Page ID
                                  #:7727




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 156 of 198 Page ID
                                  #:7728




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 157 of 198 Page ID
                                  #:7729




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 158 of 198 Page ID
                                  #:7730




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 159 of 198 Page ID
                                  #:7731




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 160 of 198 Page ID
                                  #:7732




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 161 of 198 Page ID
                                  #:7733




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 162 of 198 Page ID
                                  #:7734




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 163 of 198 Page ID
                                  #:7735




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 164 of 198 Page ID
                                  #:7736




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 165 of 198 Page ID
                                  #:7737




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 166 of 198 Page ID
                                  #:7738




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 167 of 198 Page ID
                                  #:7739




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 168 of 198 Page ID
                                  #:7740




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 169 of 198 Page ID
                                  #:7741




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 170 of 198 Page ID
                                  #:7742




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 171 of 198 Page ID
                                  #:7743




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 172 of 198 Page ID
                                  #:7744




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 173 of 198 Page ID
                                  #:7745




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 174 of 198 Page ID
                                  #:7746




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 175 of 198 Page ID
                                  #:7747




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 176 of 198 Page ID
                                  #:7748




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 177 of 198 Page ID
                                  #:7749




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 178 of 198 Page ID
                                  #:7750




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 179 of 198 Page ID
                                  #:7751




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 180 of 198 Page ID
                                  #:7752




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 181 of 198 Page ID
                                  #:7753




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 182 of 198 Page ID
                                  #:7754




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 183 of 198 Page ID
                                  #:7755




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 184 of 198 Page ID
                                  #:7756




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 185 of 198 Page ID
                                  #:7757




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 186 of 198 Page ID
                                  #:7758




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 187 of 198 Page ID
                                  #:7759




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 188 of 198 Page ID
                                  #:7760




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 189 of 198 Page ID
                                  #:7761




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 190 of 198 Page ID
                                  #:7762




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 191 of 198 Page ID
                                  #:7763




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 192 of 198 Page ID
                                  #:7764




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 193 of 198 Page ID
                                  #:7765




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 194 of 198 Page ID
                                  #:7766




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 195 of 198 Page ID
                                  #:7767




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 196 of 198 Page ID
                                  #:7768




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 197 of 198 Page ID
                                  #:7769




                                 Exhibit G
Case 8:19-cr-00061-JVS Document 474-8 Filed 05/31/21 Page 198 of 198 Page ID
                                  #:7770




                                 Exhibit G
